SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á nueve de Noviembre de mil novecientos uno, en los autos seguidos en el Tribunal del Distrito de Humacao por Don Eugenio María Ramírez, sobre aprobación de una información de dominio, pendientes ante Nos á virtud del recurso de casa-ción, por infracción de ley, interpuesto por la representación del promovente, contra el auto dictado por el referido Tribunal en diez y ocho de Mayo último, declarando no haberse justificado el dominio de la finca rústica á que se refiere la información propuesta. — Resultando: • Que pre-sentado escrito por Don Eugenio María Ramírez al Tribunal del Distrito de Humacao, en veinte y seis de Diciembre del año próximo pasado, ofreciendo información para acreditar el dominio de una finca rústica, sita en aquel término municipal, practicada-la información propuesta, el Tribunal, por auto de diez y ocho de Mayo último, declaró no haher lugar á tener por justificado el dominio de la finca de que se tra-taba en el referido expediente. — Resultando : Que contra este auto interpuso la representación del promovente recurso de casación por infracción de ley, fundado en el número 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil, y citando como infringidos los artículos 390, 391, 392, 393 y 394 de la Ley Hipotecaria, y 447 del Código Civil, por apli-cación indebida. — Resultando : Que admitido y sustanciado el recurso, se señaló día para la vista, á cuyo acto asistió el *227abogado defensor de la parte recurrente. — Visto: Siendo Ponente el Presidente del Tribunal Don José S. Quiñones. —Considerando: Que con arreglo al artículo 1,718 de la Ley de Enjuiciamiento Civil, el recurso de casación por infracción de ley en los juicios civiles debe interponerse por escrito, en el que además debe expresarse el párrafo del artículo 1,690 en que se halle comprendido, se citará con precisión y claridad la ley ó doctrina legal que se crea infringida, y el concepto en que lo baya sido; y que no habiéndose cumplido este último precepto en el interpuesto á nombre de Don Eugenio María Ramírez, puesto que no se expresó el concepto en que hayan podido ser infringidas las disposiciones legales que se citan, no procede discutir ni resolver el recurso. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el interpuesto contra el auto referido del Tribunal dél Distrito de Humacao, por Don Eugenio María Ramírez, á quien condenamos en las costas; y con devolución de los autos, comuniqúese esta sentencia á dicho Tribunal á los efectos correspondientes.— Así por esta nuestra sentencia, que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M? Fo-gueras. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Presidente del Tribunal Supremo Don José S. Quiñones, celebrando audiencia pública dicho Tribunal en ■ el día de hoy, de que como Secretario certifico, en Puerto Rico á nueve de Noviembre de mil novecientos uno. — E. de J. López Gaztambide, Secretario.